UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6332


ANGEL MOORMAN,

                    Plaintiff - Appellant,

             v.

C. WADLOW; A. ROSE; N. AUSTIN; M. BAUGHMAN; ZACCONE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00093-JPB-JPM)


Submitted: October 14, 2021                                       Decided: March 23, 2022


Before QUATTLEBAUM and RUSHING, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Reversed and remanded by unpublished per curiam opinion.


Angel Moorman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angel Moorman, a federal prisoner, filed an action pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), alleging that

several correctional officers violated his Eighth Amendment rights in relation to an incident

that occurred on December 29, 2018. He appeals the district court’s order granting

summary judgment in favor of the correctional officers. For the reasons that follow, we

reverse and remand for further proceedings.

       “We review the district court’s grant of summary judgment de novo, using the same

standard applied by the district court.” Goodman v. Diggs, 986 F.3d 493, 497 (4th Cir.

2021) (internal quotation marks omitted). “In doing so, we recognize that a court should

grant summary judgment only if, taking the facts in the best light for the nonmoving party,

no material facts are disputed and the moving party is entitled to judgment as a matter of

law.” Id. at 497-98 (internal quotation marks omitted). “[T]he relevant inquiry is ‘whether

the evidence presents a sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of law.’” Gordon v. Schilling, 937

F.3d 348, 356 (4th Cir. 2019) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-

52 (1986)).

       In this case, the incident began inside Moorman’s cell and concluded outside the

cell. The district court based its summary judgment decision on the video recording of the

encounter captured by a surveillance camera that the court concluded clearly contradicted

Moorman’s account. The video recording was grainy, had no sound, and, as the district

court observed, did not show what happened inside the cell. We conclude that the district

                                              2
court erred in determining that the video established conclusively the absence of a genuine

issue of material fact.

       Accordingly, we reverse the district court’s order and remand for further

proceedings consistent with this opinion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          REVERSED AND REMANDED




                                            3